Citation Nr: 1144230	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disabilities, claimed as secondary to a service-connected left knee disability.   

2.  Entitlement to a rating in excess of 30 percent for post total knee replacement (TKR), left knee disability.  

3.  Entitlement to monetary assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 (which denied service connection for right shoulder disability and an automobile allowance), and April (which denied service connection for left shoulder disability) and August (which denied an increased rating for the left knee disability) 2008 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims folder.  In October 2009, the Board remanded the matters for additional development.  

The issue of service connection for bilateral shoulder disabilities, claimed as secondary to a service-connected left knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's post-TKR left knee disability is reasonably shown to be manifested by chronic residuals consisting of severe painful motion or weakness.

2.  The Veteran does not have a service-connected disability resulting in: Either loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or impairment of vision of both eyes, or ankylosis of a knee or hip.


CONCLUSIONS OF LAW

1.  The Veteran's post-TKR, left knee disability warrants a 60 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Code (Code) 5055 (2011).  

3.  The criteria for establishing entitlement to a certificate of eligibility for financial assistance in purchasing an automobile and adaptive equipment or adaptive equipment only are not met.  38 U.S.C.A. §§ 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a claim seeking financial assistance for the purchase of an automobile with adaptive equipment, or adaptive equipment only, the VCAA requirement is generally notice that the evidence must show that the claimant has service-connected disability resulting in listed certain types of impairment.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  In correspondence dated in November 2006, January 2008, and April 2008 he was notified of the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An April 2008 letter informed the Veteran of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) and VA and private treatment records have been secured.  He has been afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  In October 2009, the Board remanded the matters for additional development.  There has been substantial compliance with the Board's request for the development sought in these two matters.  VA's duty to assist is met.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims folder, with an emphasis on the evidence relevant to the claims in this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating in Excess of 30 Percent for Status Post Left TKR

The Veteran's post-TKR, left knee disability has been assigned a 30 percent [minimum schedular] rating under Code 5055 (for TKR).  His claim for increase was received in January 2008.

In general, disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Under Code 5055 (for knee replacement (prosthesis)), a 100 percent rating is to be assigned for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or severe weakness in the affected extremity a [maximum] 60 percent rating is to be assigned.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for such rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

To warrant the next higher rating of 60 percent for post TKR knee disability, it must be shown that there are chronic residuals of severe motion limitation or weakness. 

Here, the Veteran's disability picture is complicated by the fact that he also has nonservice-connected disabilities that cause left lower extremity weakness.  In a September 2007 VAMC medical note, the impression was spastic paraplegia.  

On June 2008 VA examination of the left knee the Veteran's history of having multiple surgeries on the left leg, including total hip replacement twice was noted.  It was also noted that he had developed a familial spastic dystrophy.  His left leg was shorter than the right leg and he wore a six-inch built -up shoe.  He reported giving-way, pain, stiffness, weakness, incoordination, and decreased speed of left knee motion.  Severe flare-ups occur where he stays in bed one to two days with a frequency of every two to three weeks.  It was noted that there was no instability, and there were no episodes of dislocation, subluxation or locking.  The examiner noted that the Veteran's gait could not be observed as he would not walk without crutches and was in a wheelchair.  Left knee examination revealed bony joint enlargement, crepitus, deformity, and weakness.  The patella appeared displaced laterally.  There was mild crepitus with movement.  There was no abnormal movement of the patella with range of motion.  Marked weakness of the entire left leg (due to familial spastic muscular dystrophy) was reported.  There was mild patellar dislocation/subluxation; there was no ankylosis.  Range of motion testing revealed objective evidence of pain with active motion.  The Veteran's leg lengths, measured from the anterior superior iliac spine to the medial malleolus were "97cm INCHES" on the left and "106cm INCHES" on the right.  It was noted that he was unable to stand without support.  

X-rays showed that the left knee prosthesis was in good position.  On lateral view the patella was in a normal position.  There was degenerative spurring around the joint space noted, and loose bony bodies posteriorly were not excluded.  

The diagnosis was left knee degenerative spurring with prosthesis in good position.  Regarding the Veteran's employment history, it was noted that he had retired as a factory worker in 1975.  He had been in a motorcycle accident that shattered his left hip.  He was initially out on Workers' Compensation; then in 1978 he was awarded Social Security Disability.  The examiner indicated "none" regarding severe effects of the left knee disability on the Veteran's usual daily activities.  It was noted that he is very disabled due to his muscular dystrophy and the weakness in his legs.  

On November 2009 VA examination, there were subjective complaints of the left knee giving way.  Stiffness, weakness, incoordination, flare-ups, and decreased speed of joint motion were reported.  There were no instability, locking, ankylosis, or symptoms of inflammation.  On physical examination, there was poor propulsion of gait.  There were bony joint enlargement, crepitus, tenderness, weakness, guarding of movement, mild crepitus with movement, mild tenderness to palpation around the patella, and moderate weakness of the entire left leg, with hip flexion, knee flexion and extension against resistance, 3/5 secondary to familial spastic paraplegia.  There were no clicks or snaps, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  On range of motion testing of the left knee there was pain with active motion.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  Left leg length measurements were: from the umbilicus to the proximal patella was 20 inches; from the proximal patella to the medical malleolus 16 inches; total length from the umbilicus to the medial malleolus 37.5 inches.  For comparison, on the right, leg length measurements were: from the umbilicus to the proximal patella was 22.25 inches; from the proximal patella to the medial malleolus 16.5 inches; and the umbilicus to the medial malleolus 42.5 inches.  Approximately 2 inches of decreased leg length was considered due to the left knee having contracture.  The difference in leg length measurements from the umbilicus to the knee was that the right leg was 2.25 inches longer than the left and from the knee to the ankle, 0.5 inches longer.  

X-rays of the left knee showed post left knee TKR replacement with intact tibial and femoral component.  There was questionable lucency around the posterior aspect of the femoral component, (which could be related to artifact or loosening).  There was mild osteoarthritis in the patellofemoral joint; osteopenia.  

The Veteran was found to have 2.4 inches shortening of the left leg by x-ray bone measurement.  Regarding his occupation, it was noted that he had worked in a shop doing high speed threading until he retired in 1975, following a motorcycle accident which resulted in a comminuted fracture of the left hip requiring surgery.  The examiner found the Veteran's left knee disability had "none" severe effects on his usual daily activities, but severe effects on exercise and mild on shopping and recreation.

The examiner was asked to opine whether the weakness in the Veteran's left leg was due to or a result of his left knee disability.  The examiner reviewed the private medical records and other pertinent evidence and determined that weakness in the Veteran's left leg was not caused by or a result of his left knee disability.  The rationale for the opinion, was that a neurologist's note dated in 1997 described severely atrophic muscles of the left leg due to familial spastic paraplegia.  The examiner also opined that the Veteran's left leg shortening was not caused by or a result of the Veteran's service-connected left knee disability.  The examiner reported that the left leg was shorter than the right by 6 cm, (equivalent to 2.4 inches).  The Veteran's left leg shortening was approximately 1/2 inch due to his service-connected left knee disability and approximately 1.75 inches due to other factors.  

The Board finds that a 60 percent rating under Code 5055 is warranted for the Veteran's post-TKR, left knee disability.  The November 2009 examination found pain with active motion, and the 2008 examination had revealed marked weakness of the entire leg.  While the weakness has been attributed to the familial spastic paraparesis, some of it is obviously (based on history of the disability) due to the post-TKR left knee disability.  As no examiner has distinguished weakness due to the left knee disability from weakness due to other causes (familial spastic paraplegia and/or left hip disability) which are nonservice-connected (and in light of further impairment shown), for the limited purpose of this appeal the weakness may be considered due to the service-connected left knee disability.

The disability picture presented by the Veteran's left knee disability, including weakness, shortening, and limitation of motion, along with such pathology as patella displacement and joint enlargement may reasonably be found comparable to one consistent with the requirements for a 60 percent [maximum schedular after a year following implantation] rating for post TKR knee disability under Code 5055; accordingly, a 60 percent rating is warranted.

In light of the grant to 60 percent, no further discussion as to whether the knee disability warrants intermediate ratings (i.e., between 30 and 60 percent is necessary.   The Board has also considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations or associated functional impairment due to the service-connected left knee disability that are not encompassed by the schedular criteria.  As was noted, left leg shortening is considered service-connected, but the rating may not be combined with the rating for the underlying left knee disability.  There is no objective evidence, or allegation, suggesting that the schedular criteria assigned are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board finds that the matter of entitlement to a TDIU rating is not raised in the context of this claim.  There is nothing in the record to suggest that by virtue of his service-connected left knee disability alone the Veteran would be precluded from sedentary employment.  Notably, the record shows he has been unemployed (and not seeking employment) since his 1975 motorcycle accident.  

Entitlement to Monetary Assistance for the Purchase of an Automobile and Adaptive equipment or Adaptive Equipment Only

VA provides financial assistance for the purchase of one automobile and adaptive equipment to a Veteran, who has a service-connected disability, resulting in one of the following: loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to a specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(a), (b)(1), (2), and (3).  

VA provides financial assistance for the purchase of adaptive equipment alone to a Veteran, who has a service-connected disability, resulting in either ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808 (b)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of a lower extremity by 3 1/2 inches or more. 

Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve is also considered as loss of use of a foot under 38 C.F.R. §  3.350(a)(2)(i). 

The Veteran's left knee disability is his only service-connected disability.  Hence, to establish entitlement to financial assistance in the purchase of an automobile with adaptive equipment, he must show that the left knee disability has resulted in loss of use of a foot by showing it is manifested by extremely unfavorable ankylosis, leg shortening of 31/2 inches or more, or complete paralysis of the peroneal nerve (with foot drop).  

The Veteran's left knee is not ankylosed (as reflected by range of motion studies on November 2009 VA examination).  Likewise, he is not shown to have complete paralysis of the peroneal nerve, with foot-drop.  Because of discrepencies in previous reports of his left leg shortening (none of which was adequate, as they did not report the measurement protocol), the November 2009 VA examiner was to determine the extent of any shortening, and further how much of the shortening is due to the left knee disability.  The Board finds the report of the November 2009 VA examination to be probative and persuasive evidence regarding the extent of leg length shortening present; the examiner describes the measurement protocol in detail, and provides comparisons with the contralateral extremity.  The conclusion was that the left leg was approximately 2.4 inches shorter.  As this degree of shortening does not meet or approximate the degree of shortening which establishes loss of use (See Note following 38 C.F.R. § 4.71a, Code 5275), loss of use of the foot on this basis cannot be found.   [The Board notes parenthetically that only .5 inch of the shortening was deemed attributable to the left knee disability.  However, that is moot as even if all shortening was to be considered due to service connected disability, the criteria for establishing loss of use would still not be met.]  

The evidence does not show that the Veteran has loss of use of the left foot due to his service-connected left knee disability, the criteria for establishing eligibility for financial assistance for the purchase of one automobile and adaptive equipment are not met.  38 C.F.R. § 38 C.F.R. § 3.808(b)(1)

As, the Veteran does not have a service-connected eye or hand disability, the criteria for establishing entitlement to financial assistance for the purchase of adaptive equipment alone, based on permanent impairment of vision of both eyes or loss of use of hands do not apply.  38 C.F.R. § 3.808(b)(2), (3).  Furthermore, his left knee is not shown to be anklyosed (and his left hip disability is nonservice-connected).  Consequently, the criteria for establishing eligibility for financial assistance in the purchase of adaptive equipment only are not met.  38 C.F.R. § 3.808(b)(4).  

The preponderance of the evidence is against this claim, and the benefit-of-the-doubt standard of proof does not apply.





ORDER

A 60 percent rating is granted for the Veteran's post-TKR left knee disability, subject to the regulations governing payment of monetary awards. 

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only is denied. 


REMAND

Regarding the claim seeking service connection for bilateral shoulder disability, while the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran seeks service connection for bilateral shoulder disability on the basis that it is secondary to his service-connected left knee disability.  He claims his prolonged use of crutches following left knee replacement has caused his shoulder problems.  He alleges that following the TKR he continued to have some weakness and inability to have full use of his left knee, resulting in a need to use crutches for about thirty years.  [He has also alleged that he had multiple falls due to his left knee giving out, resulting in shoulder injuries that contributed to the current shoulder disability.]

A November 2009 VA examination was scheduled in part to resolve conflicting medical opinions in the record (none with sufficient explanation of rationale to be adequate for rating purposes) as to whether use of crutches due to left knee disability indeed caused or aggravated the Veteran's bilateral shoulder disability.    

In providing an opinion that was against the Veteran's alleged theory of entitlement to the instant benefit sought, the November 2009 VA examiner noted that there was no support in the evidence did not support that the Veteran's extensive use of crutches over the years was required by his service-connected left knee disability.  However, that opinion does not acknowledge/address/explain the November 1982 (pre left knee TKR) private treatment record that notes that the Veteran could not walk without crutches due to a severely arthritic left knee.  Furthermore, there is no acknowledgement of the Veteran's lay reports that following the left knee TKR his left knee was manifested by weakness that required a prolonged 30+ year use of crutches.  While the examiner did explain that some of the shoulder pathology was attributable to other etiological factors, it was also acknowledged that shoulder tendonopathy was probably aggravated by extensive use of crutches (which however was considered due to factors other than the knee disability, including multiple hip surgeries and familial spastic paraparesis).

Accordingly, the Board finds that the November 2009 VA examination report regarding the shoulders is inadequate for rating purposes, and that an examination to secure a further, clarifying, medical opinion is necessary.  
Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an orthopedic examination of the Veteran to determine the nature and etiology of the current disabilities of each of his shoulders.   The claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

a) Please identify (by medical diagnosis) each of the Veteran's current right and left shoulder disabilities.

b) Please identify the most likely etiology for each diagnosed shoulder disability entity?  Specifically, is it at least as likely as not (a 50% or greater probability) that any shoulder disability was either (i) caused or (ii) aggravated by (increased in severity due to) crutch use necessary for his service-connected left knee disability?  The explanation of rationale must identify all possible  etiological factors for the shoulder disabilities, and cite to the factual data that support the etiology deemed most likely and the findings that other factors are less so.  If it is determined that crutch use either caused or aggravated any shoulder disability, but that such crutch use was for nonservice connected disability, the explanation of rationale must reconcile such conclusion with the evidence in the record that includes the notation (in 1982) that the Veteran could not walk without crutches due to severe left knee arthritis, and the Veteran's accounts that following his left TKR his left leg was so weakened that he needed to use crutches for some 3o0 years.    

The examiner should also comment on each of the medical opinions already in the record regarding the etiology of the Veteran's bilateral shoulder disability, expressing agreement or disagreement with each, and the basis for the agreement or disagreement (with citation to supporting factual data or medical texts/treatises, as appropriate).  

c) If the examiner's opinion is to the effect that the service-connected left knee disability did not cause, but aggravated, the a shoulder disability entity, the examiner should also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation.  

The examiner must explain the rationale for all opinions.  

2.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


